6 So.3d 97 (2009)
Andrew WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-6042.
District Court of Appeal of Florida, First District.
March 31, 2009.
*98 Andrew Williams, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The order denying the appellant's motion to file a belated motion for postconviction relief is reversed. The case is remanded for a hearing to determine the validity of the appellant's claim that counsel failed to file a timely postconviction motion. See Steele v. Kehoe, 747 So.2d 931 (Fla.1999); Perez v. State, 864 So.2d 1245, 1246 (Fla. 5th DCA 2004).
REVERSED.
HAWKES, C.J., VAN NORTWICK and BROWNING, JJ., concur.